DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after request to withdraw from issue the allowance set forth on 11/16/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the previous Office action upon a thorough review and consideration, has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment of claims 1 and 4 filed on 03/10/2022, has been entered.

Response to Amendment
Applicant’s amendment filed March 10, 2022, has been fully considered.  The review of amended claims 1 and 4, and dependent claim 2-3, 5-8, indicate they require further amendment to place the claims in proper form to pass to issue.   
Note:  An attempt to contact the applicant’s via telephone, was made on 3/24/2022.

Claim Objections
Claim 1-8, are objected to because of the following informalities:  Claim 1, lines 7, 9, 13, 15, 30, 32, 35, and 37, the term, “ims-Emergency Support …” must be corrected to 
.  Appropriate correction is required.
A similar correction is requested for claim 4 with lines 10, 13, 18, 20, 35,37, 40 and 42.
In line 21, claim 1 recites, “initiating IME emergency services …”  There is no support for “IME” in the specification as originally filed.  It appears the “IME” is typographically misplaced, should be replaced by “IMS”.  
	In line 14, claim 4 recites, “supports IOMS emergency services …”  There is no support to “IOMS” in the specification as originally filed.  It appears that the “IOMS” is a typographical error, must be corrected to recite “IMS”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "IMS emergency services …" in line 7-8.  It is not clear if IMS emergency services that supports cell via each of the EPC and 5GC the 
-- the IMS emergency services … --  , 
to overcome the antecedent basis for this limitation in the claim. 
A similar correction should be applied to “IMS emergency services” recited in lines 10, 11, 19, 19, 21, 11, 29, 31, 34, and 36. 
	With reference to claim 4, the lines 11, 14, 16, 23, 24, 26, 27, 34, 36, 39, and 41 needs to be similarly corrected to overcome the antecedent issue for IMS emergency services.
	The dependent claims 2, 3, 5, 6, 7, and 8, each recite “IMS emergency services” that should similarly be corrected to properly address the antecedent issue.
	Claim 1, and claim 4, line 23 and 28, respectively, recite the term, “or” it should be deleted since it was meant to apply, in the alternate, to the limitation now amended (deleted), see specification para. 0015.   

Allowable Subject Matter
Claims 1-8, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections, set forth in this Office action.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/ 
Primary Examiner, 
Art Unit 2632.